Exhibit 10.10

 

November 7, 2004

 

Board of Directors

DIMON Incorporated

512 Bridge Street

Danville, Virginia 24541

 

Agreement to Vote Shares of Standard Commercial Corporation

 

Ladies and Gentlemen:

 

I, the undersigned shareholder of Standard Commercial Corporation, a North
Carolina corporation (the “Company”), to induce DIMON Incorporated, a Virginia
corporation (“DIMON”), to enter into the Agreement and Plan of Reorganization,
dated as of November 7, 2004, by and among the Company and DIMON (the
“Agreement”), hereby agree as follows:

 

1. subject to Paragraph 2 hereof, to vote all shares of the Company Common Stock
that I hold of record and beneficially, as shown on Exhibit A attached hereto,
and any additional shares of the Company Common Stock that I hold of record and
beneficially as of the record date for the Company Shareholder Meeting (the
“Shares”), in person or by proxy, for approval of the Merger and the Agreement
at the Company Shareholder Meeting, unless and until the Agreement is terminated
in accordance with Article 8 thereof;

 

2. that I will have no obligation to vote any of my Shares pursuant to Paragraph
1 hereof unless:

 

a). DIMON shall have performed in all material respects all of its obligations
under the Agreement to have been performed at or prior to the date of the
Company Shareholder Meeting;

 

b). there shall not be in effect on the date of the Company Shareholder Meeting
any statute, rule, regulation, order or injunction of a court of competent
jurisdiction which prohibits, restricts or makes illegal the consummation of the
Merger; and

 

c). the Registration Statement to be filed with the SEC by DIMON under the
Securities Act to register the shares of the DIMON Common Stock to be issued in
the Merger shall have become effective under the Securities Act and shall not be
the subject of any stop order or proceeding by the SEC seeking a stop order.

 

3. that I will not, nor will I permit any entity under my control to, deposit
any of my Shares in a voting trust or subject any of my Shares to any
arrangement with respect to the voting of the Shares in any manner inconsistent
with this Letter Agreement;

 

4. that I will not sell, transfer, pledge, give, hypothecate, assign or
otherwise alienate or transfer, by proxy or otherwise (including any transfer by
operation of law or by will or by the laws of descent and distribution), any of
my voting rights with respect to the Shares, except to a person who is a party
to a voting agreement with DIMON in the form of this letter;

 



--------------------------------------------------------------------------------

5. irreparable damage would occur in the event any of the provisions of this
agreement were not performed in accordance with the terms hereof and DIMON shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity;

 

6. this agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof, and shall be binding upon the successors, assigns,
heirs, executors and personal representatives (as applicable) of the parties
hereto;

 

7. this agreement will be governed by and construed in accordance with the laws
of the Commonwealth of Virginia regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof;

 

8. capitalized terms not otherwise defined herein shall have the meanings given
to them in the Agreement; and

 

9. this agreement shall automatically terminate upon the termination (prior to
the Effective Time) of the Agreement in accordance with Article 8 thereof.

 

       

Very truly yours,

Dated: November 7, 2004

      Signed:                    

[Name]

 



--------------------------------------------------------------------------------

Exhibit A

 

Name

--------------------------------------------------------------------------------

 

Number of Shares

--------------------------------------------------------------------------------

 